Dear Mr. Ratcliff:
You have requested an opinion of the Attorney General regarding the sale of immovable property adjudicated to the Parish for the nonpayment of ad valorem taxes.   You specifically ask us to discuss the conditions under which such properties can be sold. You also ask whether one person can bid on all such properties, and whether each parcel of property must be bid upon separately.
In answer to your question, we refer you to R.S. 33:2867.  It provides, in pertinent part, the following:
 § 2867.    Advertising sale; continuing unfinished sales
    Whenever the parish . . . desires to sell any of the adjudicated property . . .  the sale shall be made . . . only after advertisement in the official journal of the parish . . . once a week for four weeks, said advertisement shall be paid for by the parish desiring to sell the property.    The sale shall be made not sooner than thirty days after the date of the publication of the first notice . . . . The advertisement shall be in the name of the party in whose name the property was adjudicated as well as in the name of the then owner of record.   If sales advertised to take place on a special day are not completed on that day, the sale shall be continued over from day to day until they are completed.
  We also direct your attention to R.S. 33:2868 which provides, in pertinent part, as follows:
 § 2868  Minimum acceptable bid; adjudication to tax debtor or his representatives on payment of taxes and assessments
    The property shall be adjudicated to the last and highest bidder for cash, payable in current money of the United States, at the time of the adjudication.  The governing body of the parish . . . may appoint a committee of recognized and qualified realtors to appraise and value the property, subject to final approval of the governing body.  If the governing body elects to have the property appraised, no bid shall be accepted which is less than two-thirds of the appraised value.  If no appraisal is requested by the governing body then no bid shall be accepted or sale made for a lesser amount than the total amount for which the property was adjudicated, including all interest, costs, penalties, and subject to any state, parish, and levee district taxes and to all subsequent taxes and paving or other local improvement charges.
    At any moment before the actual adjudication takes place, whether the property was appraised or not, if the tax debtor, his heir, administrator, executor, assign, or successor, pays to the tax collector of the parish . . . all taxes . . . or other local improvement assessments due upon the property, including all interest, costs, penalties, taxes . . . which have accrued since the date when the property was adjudicated to the parish . . . the adjudication shall be made by the tax collector of the parish  . . .  to the tax debtor . . . by preference over all other bidders, though they may have bid larger sums.
    The tax collector making the sale shall deliver to the purchaser who has complied with his bid by paying the price of the adjudication to him the deed of sale executed before the city notary, who shall charge therefor the price of five dollars plus the cost of recordation of the deed.
  R.S. 33:2869 provides for property failing to sell, in pertinent part, as follows:
 § 2869.  Appraisement of property failing to sell; percentage of appraised value as minimum price on second sale
      When any property above referred to has been once advertised and offered for sale, and has failed to sell, then the governing body of the parish . . . may have the property appraised . . .  and advertise the property for sale a second time in the same manner as hereinabove provided.   In the second advertisement the minimum price which will be accepted for the property shall not be less than two-thirds of the appraised value of the property as approved by the governing body.  If the governing body previously had the property appraised, minimum price in the second advertisement shall not be less than one-third of the appraised value.  The minimum need not equal the full tax obligation . . . due by the property to the parish . . . .  Such sales shall remain subject to any state, parish, or levee district taxes.
  Pursuant to R.S. 33:2872, all actions to annul or invalidate sales made pursuant to the above statutory authorities are prescribed by the lapse of one year from the date of the registry in the conveyance office of the deed to the purchaser. We turn now to your specific inquires.   Based on our analysis of the above provisions, it is the opinion of this office that there is no prohibition against one person bidding on all properties advertised and offered for sale.   We further opine that the law contemplates that each parcel of property must be bid upon separately.
Trusting this adequately responds to inquiries, I am
Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ____________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/tp